ROSS, PJ
This case comes into this court on error from the Court %of Common Pleas to dismiss-the petition in error.
The sole assignment of. error alleged in the petition in error is:
“There is error in said record and proceedings in this to-wit: That the court was guilty of a gross abuse of judicial discretion in granting a motion for a new trial for defendant in error when it should have been refused.”
The entry granting the motion for a new trial recited that “the verdict of the jury is manifestly against the weight of the evidence.”
There was no other action taken by the court.
There is before this court nothing upon which error proceedings can be predicated. Horseman, et al v Horseman, et al., 85 Oh St, 437. Neuzel v The Village of College Hill, et al, 81 Oh St, 571. Young v Shallenberger, et al, 53 Oh St, 291. Conor v Runnels, 23 Oh St, 601. Beatty v Hatcher, 13 Oh St, 115, 119, 120, 121, 122.
The motion will be granted, and the. petition in error dismissed. >
HAMILTON and CUSHING, JJ, concur.